UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6925



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CORNELL SWIFT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-99-13)


Submitted:   April 24, 2003                   Decided:   May 15, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Cornell Swift, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, William David Muhr, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James Cornell Swift appeals the district court’s order denying

his   motion   for   modification   of   his   sentence   under   18   U.S.C.

§ 3582(c)(2) (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See United States v. Swift, No. CR-99-13 (E.D.

Va. May 10, 2001). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2